Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-11 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the disclosure as filed is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species). 
Here, applicant added the limitation “if X1 is OR4 and R4 is -C3-C6 cycloalkyl or -C1-C3 alkyl-(C3-C6 cycloalkyl) then at least one of R1, R2, or R3 is not hydrogen; or if X1 is OR4 and R4 is H then none of R1, R2, and R3 is hydrogen” (see instant claim 1).  Said limitation is not found in the specification as originally filed or read on the compounds specially set forth in the present specification.
As recognized by MPEP § 706.03(o), “[n]ew matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c).”
This is both a written description rejection and a new matter rejection.

The rejection of claims 1 and 3-11 under 35 USC 112, second paragraph as set forth in the previous Office Action is withdrawn.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3-6 and 8 under 35 USC 102(a)(1) over Rose (DE 3313905) is withdrawn.

The rejection of claims 1 and 6-10 under 35 USC 102(a)(1) over Hansen et al. (WO 2004/041256 cited by applicant on IDS submitted 09/09/2020) DE 3313905) is withdrawn.

Claim(s) 1, 3-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 8,076,339).
Li et al. teaches compounds of:

    PNG
    media_image1.png
    94
    240
    media_image1.png
    Greyscale
wherein
X is C or N; 
Y is O;
W is C
R1, R2, R3 each independently is hydrogen or halogen; and
R4, R5, R6 each independently is hydrogen, halogen, alkyl, alkoxy, nitro, etc. and exemplifies:

    PNG
    media_image2.png
    121
    368
    media_image2.png
    Greyscale
(see the entire article, especially col. 1, line 43 – col. 2, line 36; col. 4, line 10 – col. 5, line 8; col. 15, Example 19).  The reference teaches 
Pharmaceutical compositions comprising the compound and one or more 
as recited by instant claims 6 and 8 (see col. 8, lines 37-54);
The compounds are strong inhibitors of picorna virus and useful for treating diseases such as common colds, pharyngitis, etc. (see col. 8, lines 55-63);
 Various formulations such as tablets, capsules, etc. as recited by instant claim 10 (see col. 9, lines 16 - col. 10, line 5) and
Dosages between 0.01-100 mg/kg body weight/day as encompassed by instant claim 9 (col. 10, lines 6-14).
The compound and composition taught by the reference are encompassed by the instant claims.

Claim(s) 1, 3-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 6,057,358).
Chung et al. teaches compounds of:

    PNG
    media_image3.png
    93
    237
    media_image3.png
    Greyscale
 inclusive of: 
    PNG
    media_image4.png
    158
    373
    media_image4.png
    Greyscale
 and

    PNG
    media_image5.png
    170
    392
    media_image5.png
    Greyscale
as antiarrhythmic drugs (see the entire article, especially Abstract; col. 1, lines 9-60; col. 18, Example 6).  The reference teaches 
Pharmaceutical compositions comprising the compound and customary vehicles 
as recited by instant claims 6 and 8;
 Various formulations such as tablets, capsules, liquids, etc. as recited by instant claim 10  and
Dosages between 1 to 60 mg daily as encompassed by instant claim 9 (see col. 12, line 50 – col. 13, line 20).
The compound and composition taught by the reference are encompassed by the instant claims.

Claim Rejections - 35 USC § 103
The rejection of claim 11 under 35 U.S.C. 103 over Hansen et al. (WO 2004/041256 cited by applicant on IDS submitted 09/09/2020) and further in view of Ripley et al. (US 5,078,908) or Thompson et al. (US 7,829,114) is withdrawn.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over (i) Li et al. (US 8,076,339) or (ii) Chung et al. (US 6,057,358) as applied to claim 1 above, and further in view of Ripley et al. (US 5,078,908) or Thompson et al. (US 7,829,114).
As discussed above in paragraph #s 9 and 10, Li and Chung teach compounds encompassed by the claimed invention with medicinal uses and various formulations including tablets.
The instant claims differ from the cited references by reciting “wherein the tablet comprises a multi-layered delayed release tablet”.
However, as evidenced by both Ripley and Thompson, multi-layered delayed release formulations are well-known in the art.  Thus, the preparation of tablets comprising the prior art compounds as a multi-layered delayed release formulations .

Claim Objections
Claim 2 is objected to as being dependent upon a rejected base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628